Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered November 1, 1982, convicting him of robbery in the first degree, robbery in the second degree, assault in the second degree, grand larceny in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we must since we are reviewing the legal sufficiency of the evidence (People v Contes, 60 NY2d 620), the prosecution established defendant’s guilt beyond a reasonable doubt.
Contrary to defendant’s contention, the identification procedure employed by the police was not suggestive (see, People v Morales, 37 NY2d 262, 271). Defendant’s claim that he was denied a fair trial because of the court’s ruling on his Sandoval motion is similarly without merit (see, People v Rhodes, 96 AD2d 565).
Defendant also contends that the second felony offender provisions are unconstitutional. However, this identical issue has previously been rejected (see, e.g., People v Morse, 62 NY2d 205; People v Thompson, 105 AD2d 762; People v Rembert, 105 AD2d 717), and defendant has not offered any compelling reasons to justify departing from this ruling.
As no objection was raised to the prosecutor’s summation and the court’s charge during trial, defendant has not preserved these issues for review as a matter of law and we decline to review them in the interest of justice.
We have reviewed the other issues raised by defendant and find them to be without merit. Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.